Citation Nr: 0828169	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-00 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to April 
1948 and from August 55 to November 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Evidence added the veteran's claims folder indicates that the 
veteran was recuperating from fusion surgery.  Service 
connection is in effect for discogenic disease of the lumbar 
spine.  His inferred claims for a temporary total rating and 
an increased rating for this service-connected disability are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran contends that he left his job as a manager for 
the United States Civil Service in 1989 due to problems with 
his back and knees.  He has not attempted to find employment 
since that time.  The veteran's medical records clearly show 
serious problems with his knees and back.  He had both knees 
replaced and since his last VA examination he underwent back 
surgery.  A VA examination is needed to determine whether the 
veteran would be unable to perform the requirements of a job 
as a manager for the Civil Service due to his service-
connected disabilities and to determine the current extent of 
the veteran's service-connected disabilities.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA general medical 
and psychiatric examination to determine the 
current level of severity of the service 
connected disabilities.  Provide the veteran 
with adequate notice of the date and place of 
any requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on the claim.  

The veteran's claims folder must be made 
available to and reviewed by the examining 
physicians.  Following the examinations, the 
examiners should address the following:

a)  Describe all symptoms caused by the 
service-connected disabilities, as well as the 
severity of each symptom.  

b)  List any side effects the veteran has from 
the medication taken for his service-connected 
disabilities, and identify all side-effects 
which impact his ability to obtain and/or 
retain a substantially gainful occupation.

c)  State whether the veteran's service-
connected disabilities prevent him from 
obtaining or retaining a substantially gainful 
occupation.  Specifically, the examiner should 
describe what types of employment activities 
would be limited due to the appellant's 
service-connected disabilities, bearing in mind 
his entire social-medical history, 
particularly, any degree of industrial 
impairment caused by one or more nonservice-
connected disorders.  The examiner should not 
consider impairment from nonservice-connected 
disabilities when assessing whether the 
service-connected disabilities render him 
unemployable.  

2.  After completing the above action, and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the 
case should be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate opportunity 
to respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

